Citation Nr: 1500462	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  09-17 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for a thoracolumbar spine disability.

3.  Entitlement to service connection for Meniere's disease, including as secondary to service-connected bilateral hearing loss and tinnitus.

4.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

5.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1972 to June 1975, with additional service in the Texas Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) from October 2006, June 2007, and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The October 2006 rating decision granted service connection for bilateral hearing loss and assigned a noncompensable evaluation, and granted service connection for tinnitus and assigned a 10 percent evaluation, both effective July 19, 2006.  The June 2007 rating decision denied service connection for both PTSD and for a low back condition.  The August 2012 rating decision denied service connection for Meniere's disease/vertigo.

The Board has recharacterized the claim for service connection for PTSD as a claim for service connection for an acquired psychiatric disorder to include PTSD and depression, so as to more accurately reflect the evidence of record and the Veteran's complaints of symptomatology as well as to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran testified at an October 2014 hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.
  
A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However in this case, the Veteran has not alleged and the evidence does not indicate that he is unable to maintain substantially gainful employment due to his service-connected hearing loss or tinnitus.  Accordingly, the question of entitlement to TDIU has not been inferred here.

The Board has reviewed the Veteran's electronic Veterans Benefits Management System (VBMS) claims file as well as the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, service connection for a thoracolumbar spine disability, service connection for Meniere's disease, and an initial compensable evaluation for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran suffers from bilateral tinnitus for which he is assigned a 10 percent evaluation, the maximum schedular evaluation available for that disability. 


CONCLUSION OF LAW

There is no schedular basis for the assignment of a rating in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The claim for an increased rating arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for tinnitus.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

VA has fulfilled its duty to assist the Veteran.  Service treatment records, private treatment records identified by the Veteran, VA medical treatment records, and Social Security records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA examinations were conducted in September 2006, January 2009, and March 2014.  The examiners made all required clinical findings and provided sufficient information, including discussing the severity of the Veteran's tinnitus.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Therefore, the VA examinations are fully adequate for adjudication purposes.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Increased Rating

The Veteran seeks an increased evaluation for his service-connected tinnitus.  The October 2006 rating decision granted service connection for tinnitus and assigned a 10 percent evaluation, effective July 19, 2006.

Pursuant to the rating schedule, a 10 percent evaluation is assigned for tinnitus. 38 C.F.R. § 4.87, Diagnostic 6260.  Only a single evaluation may be assigned, whether the sound is perceived in one ear, both ears, or in the head.  Id. at Note (2); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for that disability.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a higher evaluation or separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

As an initial rating case, consideration has been given to "staged ratings" for the condition over the period of time since service connection became effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, from the effective date of service connection on July 19, 2006, the Veteran's tinnitus has been evaluated as 10 percent disabling, which is the schedular maximum authorized under VA regulations.

Extraschedular Consideration

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.  If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

The Veteran's tinnitus is manifested by symptoms such as ringing in the ears, which have been described by the Veteran as loud and high-pitched.  The Veteran also reported at the January 2009 VA examination that his tinnitus makes him become annoyed and caused him to have headaches.  During VA treatment in June 2012, the Veteran complained that his tinnitus was causing him problems sleeping.  The March 2014 VA examiner found that the Veteran's tinnitus did not impact ordinary conditions of daily life, including the ability to work.  At his October 2014 Board hearing, the Veteran stated that his tinnitus was loud and it would cause him trouble concentrating and sleeping at times.  

The applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's symptoms of ringing in the ears form the exact basis of the criteria in the rating schedule.  The effects of tinnitus described by the Veteran are not so "exceptional" or unusual that they are beyond the contemplation of the rating schedule.  Rather, his description of his tinnitus are consistent with the degree of disability addressed by such evaluations.  The rating criteria are therefore adequate to evaluate the Veteran's tinnitus for the rating period on appeal.    

In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's disability, no further discussion of 38 C.F.R. § 3.321 is required.




ORDER

An initial evaluation in excess of 10 percent for tinnitus is denied.


REMAND

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and depression, the record reflects that the Veteran has not been afforded a VA examination regarding his claim.  The Veteran claims that he has PTSD as a result of incidents that occurred while he served on active duty, including a confrontation with Czechoslovakian soldiers, an explosion where an intruder blew up vehicles in the motor pool, and when a solider committed suicide.  At his October 2014 Board hearing the Veteran stated that after the incident with the Czechoslovakian soldiers he was shook up and was on edge, and slept with a gun next to his bed.  He also described another incident where he was attacked following a confrontation at an ammo dump in Germany.  Post-service VA treatment records show diagnoses of major depressive disorder and anxiety disorder, NOS.  In light of the foregoing evidence, the Board also finds that a remand is required in order to afford the Veteran a VA examination to determine the etiology of any identified acquired psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).

Additionally, because the Veteran described an additional stressor incident at the October 2014 Board hearing, the AOJ should take appropriate action to allow the Veteran an additional opportunity to provide information to allow for the corroboration of his alleged stressors, and then should take action to verify the claimed stressors with the United States Army and Joint Service Records Research Center (JSRRC), or any other research/records center deemed appropriate.  If the Veteran's described stressors lack sufficient information for verification purposes, such should be noted in a formal finding.

Regarding the claim for service connection for a thoracolumbar spine disability, the Veteran most recently underwent a VA examination in March 2014.  The Veteran was diagnosed as having spondylosis thoracic and lumbar spine degenerative disc disease with moderate foraminal neural narrowing L5-S1.  The examiner found that the Veteran's condition was less likely than not incurred in or caused by a claimed in-service injury, event, or illness.  However, in discussing his rationale, the examiner failed to discuss the Veteran's statements regarding in-service incurrence of back problems while working as a tank driver.  Also, while the examiner addressed the notation of back spasms found in the Veteran's July 1975 ARNG enlistment Report of Medical History, which was completed the month after separation from active duty; he did not address the fact that the Veteran checked "yes" when asked if he "has or has ever had" recurrent back pain.  Therefore, the Board finds that the VA examiner's opinion is inadequate, and that a new examination and medical opinion, with a complete rationale, is warranted.  

Regarding the claim for service connection for Meniere's disease, the Veteran underwent a VA ear disease examination in August 2012, where the examiner diagnosed the Veteran with Meniere's disease.  The examiner provided an opinion that it was less likely than not proximately due to or the result of the Veteran's service-connected hearing loss and tinnitus.  The rationale was that there was no evidence in the medical literature which indicated that tinnitus was a risk factor for Meniere's disease.  The examiner also stated that while tinnitus and hearing loss are "symptoms of the triad for Meniere's disease, but neither tinnitus and/or hearing loss cause aggravation of the Meniere's disease."  However, the examiner did not provide a rationale for his opinion that the Veteran's hearing loss and tinnitus did not aggravate his Meniere's disease.  Nor did the examiner address whether the Veteran's Meniere's disease was related to service on a direct basis.  Consequently, the Board finds that the VA examiner's opinion is inadequate and that remand is necessary to obtain a new VA examination with an appropriate medical opinion. 

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, new VA examinations with respect to the Veteran's claims for service connection for a thoracolumbar spine disability and for Meniere's disease are warranted.

Finally, regarding the Veteran's claim for an initial compensable evaluation for bilateral hearing loss, the record contains various VA treatment reports, including reports of audiograms submitted by the Veteran dated January 2009, November 2009, and May 2013.  However, the May 2013 audiogram report submitted by the Veteran appears to be incomplete.  As the results from these tests are relevant to the Veteran's increased rating claim, the claim must be remanded to obtain complete records.  Also, since the record contains VA records up to September 2012 and then from May 2013 to March 2014, complete and updated VA treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran in writing and afford him an additional opportunity to provide any information regarding his claimed in-service stressors.  The letter should also seek more specific information regarding the incident he described at his October 2014 Board hearing, being attacked after a confrontation at an ammo dump in Germany while on active duty.  

The AOJ must then undertake any necessary development to independently verify the stressors provided by the Veteran.  Development should include contacting the United States Army and Joint Services Records Research Center (JSRRC), or other appropriate agency.  Any additional action necessary for independent verification of the particular alleged stressor, including follow-up action requested by the contacted entity, should be accomplished.  

2.  Obtain audiometric test results from a May 2013 audiology evaluation conducted at the South Texas Veterans Health Care System.  

3.  Obtain updated VA treatment records from the South Texas Veterans Health Care System, as well as any other VA facility identified by the Veteran or in the record, for the period of September 2012 to the present.

4.  After completion of the above, the Veteran should be scheduled for a VA psychiatric examination.  The entire claims file must be reviewed by the examiner in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed. 

The examiner should identify the Veteran's currently diagnosed psychiatric disorders, to include PTSD and depression.

If PTSD is diagnosed, then the examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that PTSD is related to the Veteran's active military service, to include any verified PTSD stressors or fear of hostile military or terrorist activity.

If a psychiatric disorder other than PTSD is diagnosed, then the examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that the currently diagnosed psychiatric disorder was incurred in, or is otherwise etiologically related to, the Veteran's active military service.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  In rendering these opinions, the examiner should acknowledge the medical evidence of record, as well as the Veteran's lay statements, and any other relevant information.

5.  Schedule the Veteran for a VA spine examination to determine the nature and etiology of his back disability.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed back disability is related to the Veteran's active duty service. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  In rendering these opinions, the examiner should acknowledge the medical evidence of record, as well as the Veteran's lay statements, and any other relevant information.

6.  Schedule the Veteran for a VA examination with an appropriate specialist (Otolaryngologist/ENT) to assess the nature and etiology of his Meniere's disease.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner should identify any current ear disorders, to include Meniere's disease.

The examiner should then provide an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed ear disorders, to include Meniere's disease, had their onset during active service or is/are related to any in-service disease, event, or injury. 

Furthermore, the examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed ear disorders, to include Meniere's disease, were caused or aggravated (i.e., permanently worsened beyond the nature progress of the disease) by his service-connected bilateral hearing loss and tinnitus. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  In rendering these opinions, the examiner should acknowledge the medical evidence of record, as well as the Veteran's lay statements, and any other relevant information.

7.  Following completion of the above, readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


